UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1904


In Re:   WILLIAM ALFRED PRESCOD, JR.,

                Petitioner.




                 On Petition for Writ of Mandamus.
                       (5:09-cr-000029-RLV-1)


Submitted:   December 16, 2010              Decided:   December 22, 2010


Before GREGORY, DUNCAN, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William Alfred Prescod, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William Alfred Prescod, Jr., petitions for a writ of

mandamus, alleging the district court has unduly delayed acting

on his pending motions.          He seeks an order from this court

directing the district court to act.        Our review of the district

court’s docket reveals that the district court denied Prescod’s

motions on October 18, 2010.        Accordingly, because the district

court has recently decided Prescod’s case, we deny the mandamus

petition as moot.      We also deny Prescod’s motion for appointment

of counsel.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                            PETITION DENIED




                                    2